UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE TO (Rule 14d-100) TENDER OFFER STATEMENT UNDER SECTION 14(d)(1) or 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF 1934. (Amendment No. 3) THERAGENICS CORPORATION® (Name of Filing Persons (Issuer and Offeror)) Common Stock, $0.01 par value (Titleof Class of Securities) (CUSIP Number of Class of Securities) M. Christine Jacobs Chief Executive Officer Theragenics Corporation 5203 Bristol Industrial Way Buford, Georgia 30518 (770) 271-0233 (Name, address and telephone number of person authorized to receive notices and communications on behalf of filing persons) with a copy to: Rick Miller Eliot Robinson Bryan Cave LLP 1201 W. Peachtree St., 16th Floor Atlanta, Georgia 30309 Tel: (404) 572-6600 CALCULATION OF FILING FEE TransactionValuation* AmountofFilingFee** * Estimated solely for purposes of calculating the filing fee pursuant to Rules 0-11 under the Securities Exchange Act of 1934, as amended, based on the dollar amount to be used in the purchase of shares in the tender offer described in this ScheduleTO. ** Previously Paid.The amount of the filing fee, calculated in accordance with Rule0-11(b)of the Securities Exchange Act of 1934, as amended, equals $114.60 per million of the aggregate amount of transaction value. x Check the box if any part of the fee is offset as provided by Rule0-11(a)(2)and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Scheduleand the date of its filing. Amount Previously Paid: Form or Registration No.: Schedule TO Filing Party: Theragenics Corporation Date Filed: June 12, 2012 o Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: o third-party tender offer subject to Rule14d-1. x issuer tender offer subject to Rule13e-4. o going-private transaction subject to Rule13e-3. o amendment to Schedule13D under Rule13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer:x SCHEDULE TO This Amendment No. 3 amends and supplements the Tender Offer Statement on Schedule TO (the “Original Schedule TO”) originally filed with the United States Securities and Exchange Commission by Theragenics Corporation (“Theragenics” or the “Company”) on June 12, 2012, as amended by Amendment No. 1 on June 22, 2012 and Amendment No. 2 on July 12 (together with the Original Schedule TO, the “Schedule TO”), in connection with the Company’s offer to purchase shares of its common stock, par value $0.01, for an aggregate purchase price of up to $10 million, at a price not less than $2.00 or greater than $2.40 per share, to the seller in cash, without interest, upon the terms and subject to the conditions set forth in the Offer to Purchase. This Amendment No. 3 is intended to satisfy the reporting requirements of Rule 13e-4(c)(3) promulgated under the Securities Exchange Act of 1934, as amended. Only those items amended are reported in this Amendment No.3. Except as specifically provided herein, the information contained in the ScheduleTO remains unchanged, and this Amendment No.3 does not modify any of the information previously reported on the ScheduleTO. You should read this Amendment No.3 together with the ScheduleTO, the Offer to Purchase dated June 12, 2012 and the Letter of Transmittal, copies of which are attached to the ScheduleTO as Exhibits (a)(1)(A)and (a)(1)(B), respectively. ITEM11.ADDITIONAL INFORMATION Item 11 of the Schedule TO is hereby amended and supplemented as follows: On July 17, 2012, the Company issued a press release announcing the final results of the offer, which expired at 5:00 p.m., New York time, on Wednesday, July 11, 2012. A copy of the press release is filed herewith as Exhibit (a)(5)(E) and is incorporated herein by reference. ITEM12.EXHIBITS Item 12 of the Schedule TO is hereby amended and supplemented by adding the following Exhibit: Exhibit Number Document (a)(5)(E) Press Release Announcing Final Results of the Tender Offer dated July 17, 2012. SIGNATURES After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Theragenics Corporation Dated: July 18, 2012 By: /s/ M. Christine Jacobs Name:M. Christine Jacobs Title:Chief Executive Officer
